Case 1:19-cv-04473 Document 4 Filed 08/04/19 Page 1 of 1 PagelID #: 21
IS 44 (Rev, 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor Speer the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
NIRIGHAC YANG WU RESTAURANT LLC and YIJING WANG
(b) County of Residence of First Listed Plaintiff Queens ee County of Residence of First Listed Defendant Queens a
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Raney Attorneys (/f Known)
Baya W. Harrison, Esq. (New York Bar: 5678610), The Harrison Law
Firm P.C., 38-08 Union Street, Suite 11A, Flushing, NY 11354, Tel: (866)

943-2692, Fax: (866) 943- 2692, Email: bwh@heboya. com

 

 

II. BASIS OF JURISDICTION (Place an “X”’ in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(11 U.S. Government % 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2. US. Government O14 Diversity Citizen of Another State oO2 2 Incorporated and Principal Place os go5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation 06 O86
Foreign Country

 

 

 

IV. NATURE OF SUIT aes an Es in Due Box x Only)

 

    

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

CONTRACT TORTS | FORFEDIUREPENALTY. |
© 110 Insurance PERSONAL INJURY PERSONAL INJURY 0 625 Drug Related Seizure 0) 422 Appeal 28 USC 158 1 375 False Claims Act
O 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
& 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 01 367 Health Care/ 400 State Reapportionment
G1 150 Recovery of Overpayment | [1 320 Assault, Libel & Pharmaceutical _| 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 5 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act [1 330 Federal Employers’ Product Liability 1 830 Patent O 450 Commerce
QO 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 7 840 Trademark 1 460 Deportation
Student Loans 1 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability J ABOR i SOCIAL SECURITY | Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 7 710 Fair Labor Standards 1 861 HIA (1395ff) O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud Act 1 862 Black Lung (923) 490 Cable/Sat TV
160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 1 850 Securities/Commodities/
4 190 Other Contract Product Liability O 380 Other Personal Relations 0 864 SSID Title XVI Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) QO 890 Other Statutory Actions
196 Franchise Injury O 385 Property Damage 751 Family and Medical 1 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
Medical aS © 790 Other Labor Litigation 895 Freedom of Information
= BTY i. IVIL RIGH’ __| PRISONER PETITIONS | 791 Employee Retirement FEDERAL TAX SUITS __ Act
© 210 Land Condensation a 440 Other Civil Rights Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plaintiff 0 896 Arbitration
© 220 Foreclosure 0 441 Voting O 463 Alien Detainee or Defendant) 899 Administrative Procedure
C1 230 Rent Lease & Ejectment © 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 1 530 General O 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty Soe IMMIGRA TION © State Statutes
Employment Other: © 462 Naturalization Application
C1 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
C1 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 Original 112 Removed from O 3  Remanded from O14 Reinstated or © 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(specify)
jte the U.S. Civil Statute under which you are fili ite jurisdictional s iversity):
Pass: Se ards AG xe 4 o38 35 Urea “at'seqn meatstes Wilens dinersey)
VI. CAUSE OF ACTION F-
ief description of cause:
ailure to pay overtime wages
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: A Yes No
VIIL RELATED CASE(S)
(See instructions):
IF ANY JUDGE _______ DOCKET NUMBER

 

“"O SIGNATURE OF ATTORNEY QF RECORD
08/04/2014 ‘aug SR CiSON
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
